Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 30, 1975, convicting him of criminal possession of a dangerous drug in the third degree, upon his plea of guilty, and imposing sentence. By order dated May 8, 1978, this court affirmed the judgment citing CPL 140.15 (subd 4) and GPL 120.80 (subd 5) (People v Gonzalez, 63 AD2d 686). Leave to appeal to the Court of Appeals was denied (People v Gonzalez, 45 NY2d 780). On April 21, 1980 the United States Supreme Court vacated the judgment and remanded the case to this court for further consideration in light of Payton v New York (445 US 573, revg People v Payton, 45 NY2d 300), decided subsequent to the affirmance by this court (Gonzalez v New York, 446 US 902). Judgment affirmed. (See People v Gordon, 80 AD2d 647.) Cohalan, J.P., Margett, O’Connor and Thompson, JJ., concur.